Citation Nr: 1302932	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  08-00 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to a rating in excess of 10 percent for right knee patellofemoral syndrome and osteoarthritis, with limitation of extension, to include whether there is a basis for a separate compensable rating for locking of the knee.  



ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from April 1984 to January 2005.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which, in pertinent part, denied a rating in excess of 10 percent for right knee patellofemoral syndrome and osteoarthritis based on limitation of extension.  As set forth above, the appellant's claim is now in the jurisdiction of the RO in Winston-Salem, North Carolina.  

In April 2010 and June 2011, the Board remanded the matter for additional evidentiary development.  While the matter was in remand status, in a September 2011 rating decision, the RO granted service connection for right knee limited flexion and assigned a 10 percent disability rating, effective July 31, 2006, in addition to the previously service-connected right knee patellofemoral syndrome and osteoarthritis essentially now based on limitation of extension.  As previously noted by the Board, there is no indication that the appellant appealed the RO's determination with respect to the rating or effective date assigned for his right knee limited flexion.  

In February 2012, the Board again remanded the issue of entitlement to a rating in excess of 10 percent for right knee patellofemoral syndrome and osteoarthritis with limitation of extension.  While the matter was in remand status, in an October 2012 rating decision, the RO increased the rating for the appellant's service-connected right knee scars to 10 percent, effective March 19, 2012.  Again, the record currently available to the Board contains no indication that the appellant has appealed the RO's determination with respect to his right knee scars.  


FINDINGS OF FACT

1.  The appellant's service-connected right knee patellofemoral syndrome and osteoarthritis is manifested by X-ray evidence of arthritis and noncompensable limitation of extension confirmed by objective findings including swelling, crepitus, and painful motion.  

2.  The appellant's service-connected right knee disability also includes a history of multiple arthroscopic partial meniscectomies and chondroplasties with complaints of episodic catching and locking and objective findings of effusion into the joint.  At no time has his service-connected right knee disability been shown to include ligamentous laxity or lateral instability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right knee patellofemoral syndrome and osteoarthritis with limitation of extension, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5261 (2012).

2.  With resolution of reasonable doubt in the appellant's favor, the criteria for a separate 20 percent rating for residuals of arthroscopic partial meniscectomies and chondroplasties with locking and effusion have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5258 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties under the VCAA.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012).  

In a September 2006 letter issued prior to the initial decision on the claim, VA notified the appellant of the information and evidence needed to substantiate and complete his claim, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1).  The letter included the additional notification requirements imposed by the U.S. Court of Appeals for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In May 2008, the RO sent the appellant a letter for the express purpose of complying with the Court's decision in Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Since the issuance of these letters, the RO has reconsidered the appellant's claim, most recently in the October 2012 Supplemental Statement of the Case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159.  Neither the appellant nor his representative has argued otherwise.  The appellant's service treatment records are on file and the RO has obtained all relevant post-service clinical records which the appellant has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  The appellant has also been afforded multiple VA medical examinations in connection with his claim, most recently in March 2012.  38 C.F.R. § 3.159(c)(4).  The Board finds that the examinations are adequate and contain sufficient reference to the pertinent schedular criteria to make a decision on the claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Massey v. Brown, 7 Vet. App. 204 (1994) (holding that VA medical examination reports must provide sufficient reference to the pertinent schedular criteria).  The record does not show, nor has the appellant contended, that his service-connected right knee disability has increased in severity since the most recent examination was conducted.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary.

Background

The appellant's service treatment records show that he was seen on multiple occasions during active service for treatment of right knee complaints.  Diagnoses included degenerative joint disease, tear of the medial meniscus, patellofemoral syndrome, and chondromalacia.  In March 1998, the appellant underwent arthroscopic right partial meniscectomy and debridement.  In May 2004, he again underwent right knee arthroscopy with chondroplasty and resection of the medial meniscus.  

In connection with his retirement from active duty, the appellant submitted an original application for VA compensation benefits, seeking service connection for numerous disabilities, including a right knee disability.  

The appellant was afforded a VA fee basis medical examination in August 2004.  At that time, range of right knee motion was from zero to 140 degrees with pain at 140 degrees.  The examiner indicated that there was no additional limitation due to fatigue, weakness, lack of endurance, or incoordination.  There was no instability.  The diagnoses included patellofemoral syndrome and osteoarthritis, status post arthroscopy with no appreciable scars, and painful range of motion and crepitus.  

In a March 2005 rating decision, the RO granted service connection for right knee patellofemoral syndrome and osteoarthritis and assigned an initial 10 percent disability rating, effective February 1, 2005, pursuant to the rating criteria for arthritis and painful motion.  The RO also granted service connection for right knee scars and assigned an initial noncompensable rating, effective February 1, 2005.  

In August 2006, the appellant submitted a claim for an increased rating for his service-connected right knee patellofemoral syndrome and osteoarthritis.  In support of his claim, the appellant submitted a July 2006 private clinical record showing that he had been seen in connection with his complaints of right knee problems, including pain, limited motion, locking, and catching.  Examination showed full extension and flexion to 130 degrees.  There was tenderness, crepitus, and minimal effusion, but no laxity or instability.  X-ray studies showed degenerative changes at the patellofemoral joint.  The diagnoses included knee pain and crepitation with mild degenerative changes.  

The appellant underwent VA medical examination in October 2006.  His complaints included right knee pain for which he took nonsteroidal anti-inflammatory drugs (NSAIDs) and Flexeril with good results and no side effects.  He denied flare-ups.  The appellant reported that he was able to stand for three to eight hours and walk more than three miles with short rest periods.  He reported swelling and tenderness but denied giving way, episodes of locking or subluxation, and instability.  Range of motion of the right knee was from zero to 140 degrees with pain at 140 degrees.  After repetitive testing, range of motion was from zero to 135 degrees.  The diagnosis was right knee degenerative joint disease.  The examiner noted that the appellant worked full-time performing maintenance for the post office and had lost two days in the last year due to knee pain.  

In a January 2007 rating decision, the RO continued the 10 percent disability rating previously assigned for the appellant's service-connected right knee patellofemoral syndrome and osteoarthritis.  The appellant appealed the RO's determination, arguing that he was entitled to a higher rating based on the severity of his symptoms.  

In connection with his appeal, the appellant again underwent VA medical examination in June 2008 at which he reported daily knee pain with popping and grinding.  There was no giving way, instability, or episodes of dislocation or subluxation.  The appellant reported locking twice daily.  Range of motion was from zero to 140 degrees.  After repetitive use, range of motion was from zero to 135 degrees.  The knee exhibited crepitus.  X-ray studies showed osteophytic spurring of the patella.  The diagnosis was right knee degenerative joint disease.  The examiner indicated that the appellant's right knee disability, together with his service-connected left knee and right hip disabilities, had a significant effect on his occupational activities to the extent that he had lost 12 days of work in the last year due to joint pain and had difficulty climbing ladders.  

In a letter received by VA in June 2009, a private physician indicated that the appellant had been a patient in his office since 2006 for problems related to painful joints and weak muscles in the lower extremities, including the knees and right hip.  

Private clinical records dated from March 2006 to March 2011 show that the appellant was seen during this period for multiple medical complaints.  In June 2010, the appellant sought treatment for multiple complaints, including right knee pain.  In July 2010, he reported that physical therapy had helped his knee symptoms somewhat.  Examination showed active right knee flexion to 110 degrees and active right knee extension to -10 degrees.  Strength was normal.  There was no instability or patellar apprehension.  

At a July 2010 VA medical examination, the appellant complained of bilateral knee pain, swelling, locking, and giving way, more prominent on the left.  He indicated that he did not use ambulatory aids or knee braces but he took Motrin.  He was able to walk and stand 30 to 45 minutes.  Beyond that, his pain increased.  Rest decreased his symptoms.  The appellant estimated that he experienced flare-ups three to four times yearly in which he lost 20 to 30 percent of his range of motion.  He reported that he continued to work full-time for the postal service as a maintenance technician.  He indicated that in performing that work, he experienced difficulty with ladders and stairs.  He had missed no days of work due to right knee pain.  On objective examination, right knee motion was from 3 to 80 degrees with pain at the end range of extension and flexion.  There was no change with repetition.  There was a mild amount of swelling and crepitus.  There was no evidence of ligamentous laxity.  Gait was normal.  X-ray studies showed narrowing of the medial compartment but were otherwise negative.  The radiologist indicated that soft tissues were negative and there was no joint effusion.  The impression was right knee degenerative joint disease.  

In an April 2011 statement, the appellant reported that he had been "protected by FMLA [Family Medical Leave Act]" for the past four years which allowed him to be absent from work for the purpose of visiting his physician for his various medical complaints.  The appellant estimated that he lost up to three days monthly due to his various physical complaints.  

At a VA medical examination in July 2011, the appellant's complaints included knee pain which he rated as a 2 to 10 on a pain scale of 1 to 10.  He claimed that his knee pain increased with activities such as climbing ladders, bike riding, and prolonged walking and standing.  His pain decreased with rest and icing.  The appellant reported that he received professional medical treatment for knee complaints approximately once or twice yearly.  He claimed to have stiffness and weakness, but denied instability, episodes of locking, and giving way.  On examination, range of right knee motion was from zero to 140 degrees with pain beginning at 128 degrees.  After repetitive use, range of motion decreased to 135 degrees of flexion.  There was crepitus but no instability, patellar abnormality or meniscal abnormality.  The diagnoses included right knee pain and degenerative joint disease.  The examiner indicated that the appellant's right knee disability, in addition to his left knee and right hip disabilities, had a significant occupational effect as a result of pain and having to go to doctor's appointments.  In that regard, the appellant reported that he had lost three weeks in the last year due to all of his disabilities.  The examiner further noted that the effect of the appellant's service-connected right knee disability on his ability to play sports was severe as the he could only walk and ride his bike to stay fit.  The effect on his activities of daily living was mild to none.  

Private medical records show that in October 2011, the appellant sought treatment for worsening right knee pain.  He reported that his right knee had been improving recently with stretching exercises and he had been able to discontinue anti-inflammatory medications.  In the past few days, however, he indicated that his right knee pain had increased.  The appellant denied swelling or mechanical symptoms.  Objective examination showed some tenderness, moderate discomfort and crepitus on range of motion, but no effusion, swelling, or atrophy.  Strength was fairly good.  The appellant was given a steroid injection.  An MRI performed the following month showed an increased signal within the posterior horn of the medial meniscus suggestive of a tear and a small suprapatellar joint effusion.  The ligaments appeared to be intact without evidence of a tear.  In December 2011, the appellant underwent right knee arthroscopy with partial medial meniscectomy and chondroplasty.  

At a VA medical examination in March 2012, the appellant reported a history of arthroscopic meniscal repair in December 2011.  The examiner reviewed the operative report and noted that the appellant had recently undergone a partial medial meniscectomy, chondroplasty of the medial femoral condyle and chondroplasty of the patellofemoral compartment.  On examination, the appellant reported locking, swelling, and giving way.  He denied using a knee brace.  He denied subluxation or dislocation.  He took Mobic and Flexeril which helped without side effects.  His symptoms worsened with activities such as climbing ladders and stairs and got better with ice and rest.  There were no flare-ups and symptoms had been relatively constant since his surgery.  On examination, range of motion was from 3 to 70 degrees.  Flexion was reduced to 60 degrees after repetition.  The examiner noted that the appellant exhibited functional loss secondary to tightness for both flexion and extension and diminished range of motion.  He noted that there was no evidence of instability.  The appellant reported that his arthroscopy scars caused pain when his clothes rubbed on them.  The examiner noted that the appellant subjectively complained of joint pain and locking but indicated that it was unknown whether there were any residual signs or symptoms due to the meniscectomy or to the underlying pathology itself.  As far as functional impact at work, he noted that the appellant was a maintenance technician.  He had difficulty walking, climbing, and kneeling, and had missed approximately two weeks secondary to right knee problems in the past year.  The examiner indicated that overall, the appellant's right knee disability was moderate in nature.  

Applicable Law

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where, as here, a Veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

When evaluating disabilities of the joints, VA's Rating Schedule provides for consideration of additional functional impairment due to pain, weakness, fatigue, incoordination, and lack of endurance when assigning evaluations.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Under VA's Rating Schedule, arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010.  

When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  

For the purpose of rating disability from arthritis, the knee is considered major joints.  38 C.F.R. § 4.45(f).

Evaluations for limitation of flexion of a knee are assigned as follows:  flexion limited to 45 degrees is 10 percent; flexion limited to 30 degrees is 20 percent; and flexion limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Evaluations for limitation of knee extension are assigned as follows:  extension limited to 10 degrees is 10 percent; extension limited to 15 degrees is 20 percent; extension limited to 20 degrees is 30 percent; extension limited to 30 degrees is 40 percent; and extension limited to 45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal range of motion of a knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5258, a 20 percent rating is assigned for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  A 10 percent evaluation is assigned for removal of semilunar cartilage which is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Applying the facts in this case to the criteria set forth above, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for right knee patellofemoral syndrome and osteoarthritis with limitation of extension, but that a separate 20 percent rating for residuals of arthroscopic partial meniscectomies and chondroplasties with locking and effusion is warranted.  

As set forth above, the appellant's service-connected right knee disability includes a 10 percent rating for painful scars, see 38 C.F.R. § 4.118, Diagnostic 7804; and a separate 10 percent rating for arthritis and limitation of flexion, see 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5260.  Those ratings are not at issue in this case.  

At issue in this appeal is the appellant's entitlement to a rating in excess of 10 percent for right knee patellofemoral syndrome and osteoarthritis with limitation of extension.  The RO has rated that portion of the appellant's right knee disability under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5261, the rating criteria for evaluating arthritis and limitation of extension.  

After reviewing the record, the Board finds no basis upon which to assign a rating in excess of 10 percent under those rating criteria.  As noted above, repeated examination conducted over the course of this longstanding appeal has consistently shown that the appellant's right knee motion is not limited to the extent necessary to meet the criteria for a compensable rating under Diagnostic Code 5261.  

For example, at the VA medical examinations in October 2006 and June 2008, the appellant exhibited extension to zero degrees.  A July 2010 private clinical record showed active right knee extension to -10 degrees.  At the July 2010 VA medical examination, range of motion testing showed extension to 3 degrees.  At the July 2011 VA medical examination, extension was full.  At the most recent VA medical examination in March 2012, extension was to 3 degrees.  These range of motion findings do not warrant a compensable rating under the criteria based on limitation of extension, nor is there any other evidence of record documenting compensable limitation of extension. 38 C.F.R. § 4.71, Diagnostic Code 5261.  See VAOPGCPREC 9-2004, published at 69 Fed. Reg. 59,990 (Oct. 6, 2004).

Although compensable loss of extension has not been shown, the record contains X-ray evidence of right knee arthritis.  In light of this evidence, and considering the findings of painful right knee extension with stiffness and crepitus, the RO has assigned a 10 percent disability rating.  See Hicks v. Brown, 8 Vet. App. 417 (1995); see also 38 C.F.R. § 4.59.  

The Board has carefully reviewed the record but finds that there is insufficient evidence to show that additional factors would restrict extension to such an extent that the criteria for a rating higher than 10 percent would be justified.  The Board also notes that there have been insufficient additional objective findings, such as atrophy from disuse, which would restrict extension to such an extent that the criteria for a rating in excess of 10 percent would be justified.  Thus, with consideration of the appellant's reported pain and functional loss, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent based on arthritis and limitation of extension, absent additional functional loss, supported by adequate pathology.

The record on appeal, however, shows that in addition to X-ray evidence of arthritis and painful extension, the appellant has reported additional symptoms such as right knee pain, locking, catching, and swelling.  He also has a history of multiple arthroscopic meniscectomies and chondroplasties and imaging studies have shown effusion in the right knee joint.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5258, a 20 percent rating is assigned for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  In light of the appellant's complaints and his demonstrated medical history and clinical findings, the Board finds that a separate 20 percent rating under Diagnostic Code 5258 is warranted.  This is the maximum rating available under Diagnostic Code 5258.  The Board finds that the symptomatology contemplated in this diagnostic code is not duplicative or overlapping with that for which the appellant is currently compensated, including painful scarring and arthritis and limitation of flexion and extension.  

The Board has also reviewed other diagnostic codes that potentially relate to impairment of the knee, but finds that application of an alternative or additional diagnostic code does not result in a rating in excess of that now assigned.

For example, under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 10 percent rating is warranted for slight impairment of the knee due to recurrent subluxation or lateral instability.  A 20 percent rating is assigned for moderate impairment of the knee due to recurrent subluxation or lateral instability.  A maximum 30 percent rating is warranted for severe impairment of the knee due to recurrent subluxation or lateral instability.

In this case, repeated examination of the right knee has consistently shown that the ligaments are stable.  Although the appellant claims to experience episodic locking, any impairment due to subluxation has now been compensated in the rating assigned pursuant to Diagnostic Code 5258.  The Board further observes that the appellant's right knee disability has been characterized as no more than moderate.  In view of the foregoing, the Board finds no basis on which to assign a separate compensable rating under Diagnostic Code 5257, in addition to the currently-assigned 20 percent disability rating under 5258, or a rating in excess of 20 percent under Diagnostic Code 5257 in lieu of 5258.  

In summary, the Board has considered the entire record, including the appellant's reported symptomatology and the objective clinical evidence.  For the reasons set forth above, the Board concludes that the preponderance of the evidence is against the assignment of a schedular rating in excess of 10 percent for the appellant's service-connected right knee patellofemoral syndrome and osteoarthritis.  Thus, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  A separate 20 percent rating, but no higher, for residuals of arthroscopic partial meniscectomies and chondroplasties with locking and effusion is also warranted.  

In reaching its decision, the Board has also considered referral of the case for the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Under 38 C.F.R. § 3.321, in exceptional cases where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalizations as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008).

After reviewing the record, however, the Board finds no basis for further action on this question as there is no indication of an exceptional or unusual disability picture such that the schedular criteria for the appellant's service-connected right knee disability are inadequate.  As discussed above, the symptoms associated with the appellant's service-connected disability, including pain, limitation of extension, functional loss, locking, and joint effusion, are fully contemplated by the Rating Schedule.  Moreover, the appellant's service-connected right knee disability has not necessitated frequent periods of hospitalization and he has not contended otherwise.  Finally, the Board finds that the appellant's service-connected right knee disability has not been shown to cause marked interference with employment beyond that contemplated by the schedular criteria.  Although the appellant's service-connected right knee disability has been shown to have a significant impact on his usual occupation by causing pain, decreased mobility, and lost time from work due to medical appointments, it has not been shown to result in marked interference with employment.  Rather, the record shows that the appellant remains employed full time as a maintenance technician.  

In any event, in recognition of the industrial impairment caused by his service-connected right knee disability, the appellant has been awarded a 10 percent rating for painful right knee scars, separate 10 percent ratings for limitation of flexion and extension, respectively, and an additional 20 percent rating for his service-connected residuals of multiple meniscectomies.  Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The record otherwise contains no indication that there are factors causing marked interference with employment beyond that contemplated by the schedular criteria.  Under these circumstances, the Board finds no evidence to indicate referral for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board has also considered the Court's decision in Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In this case, however, the record on appeal contains no indication that the appellant is unemployable as a result of his service-connected right knee disability and the appellant has not contended otherwise.  Again, the record shows that the appellant remains employed full time as a maintenance technician.  Absent probative evidence of unemployability, consideration of a total rating based on individual unemployability due to service-connected disability is not warranted.


ORDER

Entitlement to a rating in excess of 10 percent for right knee patellofemoral syndrome and osteoarthritis is denied.  

Entitlement to a separate 20 percent rating for residuals of arthroscopic partial meniscectomies and chondroplasties with locking and effusion is granted, subject to the law and regulations governing the payment of monetary benefits.

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


